DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received August 18, 2022.  Claims 1, 3, 8, and 11 are cancelled claims.  Claims 2, 4, 5, 9, 10, 12, and 19 were amended.  Claims 2, 4-7, 9, 10 and 12-20 are pending.
Previous rejections over now cancelled claims are withdrawn.
The copy of the declaration under 37 C.F.R. 1. 132 as received August 18, 2022 appears to be incomplete.  The first page omits the name and details about the inventor signing the declaration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite, because it depends upon now cancelled claim 1.  Accordingly, the intended features of a device according to claim 9 are unclear.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 9, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0094000 A1).
Regarding claims 2, 10, and 19, Hatakeyama et al. discloses a boron and nitrogen containing material for use in a light emitting layered device (see par. 385-459).  More specifically, Hatakeyama et al. discloses formula (A) for a light emitting device (see par. 19):

    PNG
    media_image1.png
    206
    309
    media_image1.png
    Greyscale
(see par. 19).
In formula (A), rings A, B, and C are each independently an aryl ring or heteroaryl ring (see par. 21).  A may be selected as a benzene aryl ring (see A’1, par. 187, 190).  Specifically, “B” and “C” as heteroaryl ring may be selected as a benzofuran or a benzothiophene (see par. 203) per instant Formula I  of instant claims 2 and 19.  Y1 is boron (see par. 22) and X1 and X2 may each be independently N-R where R may be optionally substituted aryl or heteroaryl (see par. 23).  Regarding the instant X1 and X2 variables and resultant benzothiophene or benzofuran group of instant Formula 1, Hatakeyama teaches R may be heteroaryl (see par. 23) and known heteroaryl groups in the art of organic chemistry are specifically recognized within the body of the reference as including benzofuran ring or benzothiophene ring (see par. 203 and see statement in par. 210 about “heteroaryl”).
	Regarding claim 4, R substituents of A’ may be at least hydrogen (see par. 52).
	Regarding claim 5, R1 to R3 of A’ may be at least hydrogen (see par. 50-52).
	Regarding claims 5 to 7, R1 to R3 may be selected as diarylamino (see par. 50-52) where aryl is defined to include phenyl (see par. 209, 211).
	Regarding claims 9, 10 and 19, Hatakeyama et al. X1 and X2 may each be independently N-R where R may be optionally substituted aryl or heteroaryl (see par. 23).  Regarding the instant X1 and X2 variables and resultant benzothiophene or benzofuran group of instant Formula 1, Hatakeyama teaches R may be heteroaryl (see par. 23), which are known as including benzofuran ring or benzothiophene ring (see par. 203). Regarding instant R4 and R5, the Hatakeyama R as heteroaryl may be unsubstituted or substituted (see par. 23, 213).  
	Regarding some of the derivatives of independent claim 12 (i.e., compound “1”),  Hatakeyama et al. rings B and C may be selected as benzene rings when aryl rings (see A’, par. 50).  Regarding instant claim 12, a suitable substituent of a substituted heteroaryl within the reference is recognized as including phenyl (see par. 209, 213) per at least instant compound 1 of claim 12.
	Regarding claim 13, the light emitting layer may exhibit fluorescence (see par. 403).
	Regarding claims 14 and 16, the boron-containing material of formula (A) is in the light emitting layer (see par. 404) as dopant.  Regarding claim 17, a compound is disclosed as discussed above that meet the requirements of claims 2 and 14. The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claim 15, the claim is directed to an intended use for the compound.  The reference compound is within a light emitting layer of a light emitting device structure and there are no limitations on other materials that may or may not be present within the layer.  Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 18, Hatakeyama et al. discloses a boron and nitrogen containing material for use in a light emitting layered device (see par. 385-459) including the regions of instant claim 18.  
	Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have formed formula A material as defined by Hatakeyama wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve functional compounds for an operational light emitting device within the disclosure of Hatakeyama with a predictable result and a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0094000 A1) in view of in view of Lee (US 2014/0042394 A1).
Hatakeyama et al. is relied upon as set forth above for the rejection of claim 2.
Hatakeyama et al. discloses a light emitting device, but does not specifically discuss connecting the device to a thin film transistor.  In analogous art, Lee discloses display devices which include a thin film transistor including a source electrode, active layer, and drain electrode connected to a light emitting device also including a gate electrode (see abstract, par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a display including a device according to Hatakeyama and to have further included a gate electrode, source electrode, active layer, and a drain electrode, because these elements of a functional display were known in the art at the time of filing of the invention as taught by Lee for providing for operation of a device as a display.  One would expect to achieve an operational device display using prior art elements according to their established functions with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. 
As noted above, the copy of the 132 declaration received August 18, 2022 appears to be incomplete, because the name of the person making the declaration is not listed on the first page.  Furthermore, the evidence presented in the declaration is not considered persuasive to overcome the obviousness rejection over the pending claims.  The comparative compound uses carbazole in place of a phenyl substituted benzofuran group, but the teachings of Hatakeyama et al. are not limited to only substituted carbazole as a heteroaryl group.  The single comparative example is not considered commensurate in scope with what is fairly taught by Hatakeyama et al.  Additionally, the single “inventive” compound 17 tested against comparative 17-1 is not commensurate in scope with the breadth of claimed subject matter as no claims are limited solely to compound 17.  The declaration’s limited number of tested compounds fails to establish a trend which would allow one of ordinary skill to reasonably conclude unexpected results have been established for the breadth of claimed subject matter over the fair teachings of the reference.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786